internal_revenue_service number release date index number -------------------- ------------------------------- --------------------------------- re ------------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 plr-132627-17 date date legend --------------------- ----------------------------------------------- ------------------------------------------------- ---------------------------------------------------------- date grantor spouse trust ---------------------------------------------------------------------------- son son grantor’s mother spouse’s mother guardian guardian trustee power_of_appointment committee ------------------------------------------------ ------------------------------------------------ ------------------------------------------------- -------------------------------------------- ---------------------------- --------------------------------- ------------------------------------ ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ----------------- state state ------------------- -------------- plr-132627-17 dear -------------- this letter responds to your authorized representative’s letter of date requesting rulings under sec_671 sec_2501 sec_2514 sec_2041 and sec_1014 of the internal_revenue_code the facts submitted and representations made are as follows on date grantor and spouse collectively grantors created trust an irrevocable_trust for the benefit of grantors grantors’ issue grantor’s mother and spouse’s mother collectively the beneficiaries a corporate trustee is trustee of trust the situs of trust is state grantors are married and reside in state a community_property_state trust provides that all property transferred to trust is community_property moreover any and all property transferred to trust prior to the death of the first spouse to die predeceased grantor is and shall retain its character as community_property during grantors’ lifetimes trustee must distribute such amounts of net_income and or principal to each grantor and the beneficiaries as directed by the power_of_appointment committee and or grantors as follows trustee pursuant to a writing executed by grantor and a majority of the other members of the power_of_appointment committee shall distribute to the beneficiaries and or grantors such amounts of income or principal including the whole thereof as the power_of_appointment committee appoints grantor’s consent power trustee pursuant to a writing executed by all then serving members of the power_of_appointment committee other than grantors shall distribute to or for the benefit of the beneficiaries and or grantors such amounts of income or principal including the whole thereof as the power_of_appointment committee appoints unanimous member power and each grantor has the power in a nonfiduciary capacity at any time and from time to time to appoint to any one or more of the beneficiaries such amounts of the principal including the whole thereof as such grantor deems advisable to provide for the health education maintenance or support of the beneficiaries grantor’s sole power the power_of_appointment committee may appoint income or principal equally or unequally and to or for the benefit of either or both of grantors or any one or more of the beneficiaries of trust to the exclusion of others any net_income not distributed by trustee will be accumulated and added to principal plr-132627-17 the power_of_appointment committee is initially composed of both grantors guardian acting on behalf of child guardian acting on behalf of child grantor’s mother and spouse’s mother as each child attains age eighteen his or her guardian shall cease to serve and the child will serve as a member of the power_of_appointment committee if at any time the power_of_appointment committee includes three or more members other than the grantors then all the members of the power_of_appointment committee including the grantors may by unanimous vote at any time and from time to time add one or more members of the power_of_appointment committee provided that such members are beneficiaries and provided further that if any one or more of them is a minor the members of the power_of_appointment committee shall by unanimous vote have designated an individual to serve as guardian for such minor the members of the power_of_appointment committee in their capacities shall not serve or act in a fiduciary capacity the power_of_appointment committee ceases to exist upon the first to occur of the death of the survivor of the predeceased grantor or the date the power_of_appointment committee is reduced to one member other than grantors if the power_of_appointment committee ceases to exist prior to the distribution date the trustee may pursuant to a written instrument at time or time distribute to the beneficiaries and or grantors such amounts of the net_income of trust including the whole thereof as the trustee determines any distribution from trust to either grantor prior to the death of the predeceased grantor will be a distribution of community_property any distribution of income or principal from trust to a beneficiary prior to the death of the predeceased spouse whether made by the power_of_appointment committee the trustee or a grantor’s exercise of the powers retained by grantors will be a distribution of community_property with respect to the lifetime powers of appointment retained by grantors prior to the death of the predeceased grantor any such appointment by grantor of the principal of trust will be funded equally from each grantor’s share of community_property each grantor consents to all distributions by the other grantor with respect to the testamentary_power_of_appointment retained by the predeceased spouse any appointment by the predeceased spouse shall be funded solely from the predeceased spouse’s one-half interest in the property held trust upon the death of the predeceased grantor trustee shall distribute the predeceased grantor’s entire_interest in the trust property to or for the benefit of any person or entity or entities other than the predeceased grantor’s estate the predeceased grantor’s creditors or the creditors of the predeceased grantor’s estate as predeceased grantor appoints by will predeceased grantor’s testamentary power upon the death of the predeceased grantor any remaining property held in trust in the predeceased grantor’s one-half interest that has not been effectively appointed by will plr-132627-17 shall be distributed five percent to each serving member of the power_of_appointment committee other than the grantor’s issue and any remaining balance shall be distributed per stirpes to the grantors’ issue who are then living and subject_to the trust for beneficiaries article if none such remaining balance shall be disposed of under an alternate disposition which provides for distributions to certain named charities upon the death of the surviving grantor trustee shall distribute the balance of trust to or for the benefit of any person or entity or entities other than the surviving grantor’s estate the surviving grantor’s creditors or the creditors of the surviving grantor’s estate as surviving grantor appoints by will surviving grantor’s testamentary power upon the death of the surviving grantor any remaining property held in trust that has not been effectively appointed by will shall be distributed five percent to each serving member of the power_of_appointment committee other than the grantor’s issue and any remaining balance shall be distributed per stirpes to the grantors’ issue who are then living and not subject_to the trust for beneficiaries article no distribution by the trustee to a beneficiary and no distribution to a beneficiary pursuant to the exercise of a power_of_appointment granted hereunder shall discharge any individual’s legal_obligation to support the beneficiary you have requested the following rulings as long as the power_of_appointment committee is serving no portion of the items of income deductions and credits against tax of trust shall be included in computing under sec_671 the taxable_income deductions and credits of grantors or any member of the power_of_appointment committee the contribution of property to trust by grantors will not be a completed_gift subject_to federal gift_tax any distribution_of_property by the power_of_appointment committee from trust to either grantor will not be a completed_gift subject_to federal gift_tax by any member of the power_of_appointment committee any distribution_of_property by the power_of_appointment committee from trust to any beneficiary of trust other than to either grantor will not be a completed_gift subject_to federal gift_tax by any member of the power_of_appointment committee no member of the power_of_appointment committee upon his or her death will include in his or her estate any property held in trust because such member is deemed to have a general_power_of_appointment within the meaning of sec_2041 over property held in trust plr-132627-17 the basis of all community_property in trust on the date of the death of the predeceased grantor will receive an adjustment in basis to the fair_market_value of such property at the date of death of the predeceased grantor ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e that the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the power in sec_674 regardless of by whom held sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party plr-132627-17 sec_674 provides that sec_674 shall not apply to a power to distribute corpus to or for a beneficiary provided that the power is limited by a reasonably_definite_standard sec_674 provides that sec_674 shall not apply to a power exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to a class of beneficiaries whether or not income beneficiaries under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant to its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts submitted and representations made we conclude that an examination of trust reveals none of the circumstances that would cause either grantor to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_677 as long as the power_of_appointment committee remains in existence and is serving because none of the power_of_appointment committee members has a power exercisable solely by himself to vest trust income or corpus in himself none shall be treated as the owner of any portion of the trust under sec_678 plr-132627-17 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of either grantor under sec_675 thus the circumstances attendant to the operation of trust will determine whether either grantor will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2 and sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in the donor no power to change its disposition whether for his own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides an example where the donor transfers property to another in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor's descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by the donor in conjunction with any person not having a substantial plr-132627-17 adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 provides that if a donor transfers property to himself as trustee or to himself and some other person not possessing a substantial adverse_interest as trustees and retains no beneficial_interest in the trust property and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift and the entire value of the transferred property is subject_to the gift_tax sec_25_2511-2 does not define substantial adverse_interest sec_25_2514-3 provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power sec_25 b also provides that a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer's gift was complete in when he relinquished his right to change the beneficiaries of the trust a taxpayer’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in this case grantors each retained the grantor's consent power over the income and principal of trust under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom pursuant to trust upon the predeceased grantor's death the predeceased grantor's remaining interest in trust ie one-half that the predeceased spouse did not plr-132627-17 effectively appoint pursuant to his or her limited testamentary_power_of_appointment predeceased grantor balance shall be distributed out of and shall no longer be subject_to the terms of trust consequently upon the death of the predeceased grantor the power_of_appointment committee will no longer possess any powers over the property transferred to trust by the predeceased grantor under sec_25_2514-3 a coholder of a power is only considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate accordingly upon the predeceased grantor's death the power_of_appointment committee members would not be takers in default and do not have interests adverse to the predeceased grantor under sec_25_2514-3 and for purposes of sec_25_2511-2 they are merely coholders of the power at the time of the predeceased spouse's death therefore the predeceased grantor is considered as himself or herself possessing the power to distribute income and principal to any beneficiary because he or she retained the grantor's consent power the retention of the power with respect to the predeceased grantor causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes likewise after the predeceased grantor's death the surviving grantor continues to retain the grantor's consent power over the balance of trust the committee members are not takers in default for purposes of sec_25_2514-3 they are merely coholders of the power the power_of_appointment committee ceases to exist upon the death of the surviving grantor accordingly upon the surviving grantor's death the power_of_appointment committee members do not have interests adverse to the predeceased grantor under sec_25_2514-3 and for purposes of sec_25_2511-2 therefore the predeceased grantor is considered as himself or herself possessing the power to distribute income and principal to any beneficiary because he or she retained the grantor's consent power the retention of the power with respect to the surviving grantor causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes if the committee ceases to exist the trustee has the power to distribute net_income to the beneficiaries however the trustee’s power is not a condition_precedent to each grantor’s consent power each grantor’s consent power over income is presently exercisable and not subject_to a condition_precedent thus the trustee’s power to distribute net_income does not cause the transfer of property to be complete with respect to the income_interest in trust for federal gift_tax purposes therefore each grantor is considered as possessing the power to distribute income to any beneficiary himself or herself because he or she retained the grantor’s consent power each grantor also retained the grantor’s sole power over the principal of trust under sec_25_2511-2 a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a plr-132627-17 fixed_or_ascertainable_standard in this case the grantor’s sole power gives each grantor the power to change the interests of the beneficiaries even though each grantor's power is limited by an ascertainable_standard ie health education maintenance and support each grantor's power is not a fiduciary power accordingly the retention of the grantor’s consent power and grantor’s sole power cause the transfer of property to trust to be incomplete for federal gift_tax purposes if the power_of_appointment committee ceases to exist the trustee in its fiduciary capacity also has the power to distribute principal to one or more beneficiaries the powers of the trustee are not conditions precedent to the grantors’ powers each grantor’s sole power over principal is presently exercisable and not subject_to a condition_precedent accordingly each grantor retains dominion and control_over the principal of trust until the trustee exercises his or her power to appoint principal see 37_tc_897 thus the trustee’s powers to distribute principal do not cause the transfer of property to be complete with respect to the remainder in trust for federal gift_tax purposes accordingly the retention of the grantor’s consent power and the grantor’s sole power causes the transfer of property to trust to be incomplete for federal gift_tax purposes further each grantor retained either a predeceased grantor’s testamentary power or a surviving grantor’s testamentary power depending upon the order of death to appoint the property in trust to any persons other than to the grantor’s estates grantor’s creditors or the creditors of grantor’s estates under sec_25_2514-3 the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder accordingly the retention of this power causes the transfer of property to trust to be incomplete with respect to the remainder for federal tax purposes finally the power_of_appointment committee members possess the unanimous member power over income and principal this power is not a condition_precedent to grantors’ powers each grantor’s powers over the income and principal are presently exercisable and not subject_to a condition_precedent each grantor retains dominion and control_over the income and principal of trust until the power_of_appointment committee members exercise their unanimous member powers accordingly the unanimous member power does not cause the transfer of property to be complete with respect to the income_interest for federal gift_tax purposes see 37_tc_897 51_tc_352 accordingly based on the facts submitted and the representations made we conclude that the contribution of property to trust by grantors is not a completed_gift subject_to federal gift_tax any distribution from trust to either grantor prior to the death of the predeceased grantor is a distribution of community_property any distribution from trust to either grantor is merely a return of each grantor’s property therefore we plr-132627-17 conclude that any distribution_of_property from trust by the power_of_appointment committee to either grantor will not be a completed_gift subject_to federal gift_tax by any member of the power_of_appointment committee further upon the predeceased spouse's death the fair_market_value of the predeceased spouse's interest in trust is includible in the predeceased grantor's gross_estate for federal estate_tax purposes moreover upon the surviving grantor's death the fair_market_value of the balance in trust is includible in the surviving grantor's gross_estate for federal estate_tax purposes ruling sec_4 and sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor the possessor's estate the possessor's creditors or the creditors of the possessor's estate sec_25_2514-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of the estate or expressly not exercisable in favor or the possessor or his creditors or the possessor’s estate or the creditors of his estate sec_2514 provides that in the case of a power_of_appointment created after date if the power is exercisable by the possessor only in conjunction with the creator of the power such power is not deemed a general_power_of_appointment sec_2514 provides that in the case of a power_of_appointment created after date if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor such power shall not be deemed a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor's power sec_25_2514-3 provides in part that a coholder of a power has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint plr-132627-17 among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive under sec_2041 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides however that in the case of a power_of_appointment created after date if the power is not exercisable by the decedent except in conjunction with the creator of the power such power is not deemed a general_power_of_appointment sec_2041 provides however that in the case of a power_of_appointment created after date if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent -- such power shall not be deemed a general_power_of_appointment for purposes of sec_2041 a person who after the death of the decedent may be possessed of a power_of_appointment with respect to the property subject_to the decedent's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent's power sec_20_2041-3 of the estate_tax regulations provides in part that a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the decedent's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor plr-132627-17 of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y the powers held by the power_of_appointment committee members under the grantor’s consent power are a power that is exercisable only in conjunction with the creators either grantor or the survivor thereof accordingly under sec_2514 and sec_2041 the power_of_appointment committee members do not possess general powers of appointment by virtue of possessing this power further the powers held by the power_of_appointment committee members under the unanimous member power is not a general_power_of_appointment for purposes of sec_2514 and sec_2041 as in the examples in sec_25_2514-3 and sec_20_2041-3 the power_of_appointment committee members have substantial adverse interests in the property subject_to this power accordingly any distribution made from trust to a beneficiary other than to either grantor pursuant to the exercise of these powers the grantor's consent power and the unanimous member power are not gifts by the power_of_appointment committee members instead such distributions are gifts by the grantors based upon the facts submitted and representations made we conclude that any distribution_of_property by the power_of_appointment committee from trust to any beneficiary of trust other than the grantors will not be a completed_gift subject_to federal gift_tax by any member of the power_of_appointment committee further we conclude that any distribution_of_property from trust to a beneficiary other than grantors will be a completed_gift by the grantors trust provides that all distributions of the net_income or principal prior to the death of the predeceased spouse whether made by the power_of_appointment committee the disinterested trustee or a grantor's exercise of the powers retained by such grantor to a beneficiary is and shall be a distribution out of community_property accordingly distributions to beneficiaries other than grantors will be gifts made one-half by each grantor finally we conclude that the powers held by the power_of_appointment committee members are not general powers of appointment for purposes of sec_2041 and accordingly the possession of these powers by the power_of_appointment committee members will not cause trust property to be includible in any committee member's gross_estate under sec_2041 ruling sec_1014 provides in part that except as otherwise provided in this section the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent will if not sold exchanged or otherwise_disposed_of before the decedent's death by such person be the fair_market_value of the property at the date of the decedent's death sec_1014 provides that in the case of decedents dying after date property which represents the surviving spouse's one-half share of community_property held by the decedent and the surviving_spouse under the community_property plr-132627-17 laws of any state is considered for purposes of sec_1014 to have been acquired from or to have passed_from_the_decedent if at least one-half of the whole of the community interest in such property was includible in determining the value of the decedent's gross_estate sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the decedent's gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent's death grantors are married and reside in state a community_property_state trust provides that all transferred property to trust is community_property moreover any and all property transferred to trust prior to the death of the predeceased grantor is and shall retain its character as community_property as concluded above upon the death of each of grantor his or her respective interest in trust as either the predeceased grantor or the surviving grantor will be includible in his or her respective gross_estate for federal estate_tax purposes accordingly based upon the facts submitted and representations made we conclude that the basis of all community_property in trust on the date of death of the predeceased grantor will receive an adjustment in basis to the fair_market_value of such property at the date of death of the predeceased grantor except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on the trust provisions permitting trustee to distribute income or principal to trustees of other trusts decanting plr-132627-17 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes -- --------------
